—Proceeding pursuant to CPLR article 78 to review a determination of the Executive Deputy Commissioner of the New York State Division of Human Rights, dated July 23, 1998, which, after a hearing, dismissed the petitioner’s allegations of age discrimination.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, without costs or disbursements.
Contrary to the petitioner’s contention, the determination is supported by substantial evidence (see, Matter of Laverack & Haines v New York State Div. of Human Rights, 88 NY2d 734; Matter of Graham v New York State Div. of Human Rights, 197 AD2d 516; New York State Div. of Human Rights [Dembo] v Johnson & Higgins, 140 AD2d 214).
*372The petitioner’s remaining contention is without merit. Bracken, J. P., Friedmann, Luciano and Smith, JJ., concur.